Case 6:20-cv-00156-CEM-GJK Document 35 Filed 08/03/20 Page 1 of 2 PageID 356




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
JOHN DEATHERAGE,

                      Plaintiff,

v.                                                           Case No: 6:20-cv-156-Orl-41GJK

EXPERIAN INFORMATION
SOLUTIONS, INC.,

                      Defendant.


                                            ORDER
        This case has been referred to the undersigned for a settlement conference. Doc. 23. The

undersigned has observed that settlement conferences are often unproductive unless the parties

have made a serious effort to settle the case on their own by exchanging demands and offers before

the conference. Accordingly, before arriving at the settlement conference the parties are to

negotiate and make a good faith effort to settle the case without the involvement of the Court as

follows:

        1. On or before October 1, 2020, Plaintiff shall make a written offer to Defendant, which

contains a detailed explanation of the basis for any monetary amount or other type of relief

demanded; and

        2. On or before October 5, 2020, Defendant shall make a written counter-offer to Plaintiff

with an explanation of how it arrived at any monetary amount or other type of relief offered.

        In the event the foregoing exchange does not resolve this matter, it is further ORDERED

that:
Case 6:20-cv-00156-CEM-GJK Document 35 Filed 08/03/20 Page 2 of 2 PageID 357




       On or before October 8, 2020, each party shall provide the undersigned with a concise

confidential statement of the evidence the party expects to produce at trial and a full outline of

the settlement negotiations to date, including a copy of Plaintiff’s written offer and Defendant’s

counter-offer outlined above. Each party shall e-mail their respective reports to

chambers_flmd_Irick@flmd.uscourts.gov.

       All parties and their counsel shall appear before the undersigned for a telephonic

settlement conference on October 14, 2020 at 9:00a.m. At least five minutes before the

hearing is scheduled to begin, the parties shall call 1-877-336-1829, and use access code

1180142.

       The representatives attending the settlement conference shall have authority to resolve the

case. Thus, an individual with full authority to execute any written settlement agreement

ultimately reached shall be present during the conference. The failure of any party to appear

with such an individual may result in the imposition of sanctions. Should a compromise be

reached, the parties will be expected to reduce their agreement to writing at the settlement

conference.

       ORDERED in Orlando, Florida on August 3, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                -2-
